     Case 8:19-cr-00061-JVS Document 774 Filed 08/23/21 Page 1 of 3 Page ID #:17184



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2435
7         Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
8
     BRETT A. SAGEL (Cal. Bar No. 243918)
9    Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:     Brett.Sagel@usdoj.gov
13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. SA CR 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S OPPOSITION TO
18                                             DEFENDANT’S MOTION FOR AN ORDER
                      v.                       DIRECTING THE GOVERNMENT TO
19                                             IMMEDIATELY PRODUCE TO THE DEFENSE
     MICHAEL JOHN AVENATTI,                    ALL MATERIALS PROVIDED TO
20                                             GOVERNMENT EXPERT JOHN DRUM (CR
                Defendant.                     772)
21

22

23         Plaintiff United States of America, by and through its counsel
24   of record, the Acting United States Attorney for the Central District
25   of California and Assistant United States Attorneys Brett A. Sagel
26   and Alexander C.K. Wyman, hereby files its Opposition to defendant’s
27   Motion for an order directing the government to immediately produce
28
     Case 8:19-cr-00061-JVS Document 774 Filed 08/23/21 Page 2 of 3 Page ID #:17185



1    to the defense all materials provided to government expert John Drum

2    (CR 772).

3          This Opposition is based upon the attached memorandum of points

4    and authorities, the files and records in this case, and such further

5    evidence and argument as the Court may permit.

6     Dated: August 23, 2021               Respectfully submitted,

7                                          TRACY L. WILKISON
                                           Acting United States Attorney
8
                                           SCOTT M. GARRINGER
9                                          Assistant United States Attorney
                                           Chief, Criminal Division
10

11                                               /s/
                                           BRETT A. SAGEL
12                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
13
                                           Attorneys for Plaintiff
14                                         UNITED STATES OF AMERICA

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 774 Filed 08/23/21 Page 3 of 3 Page ID #:17186



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          Without first contacting the government to ask a simple

3    question, defendant filed the instant motion claiming that the

4    government provided an “Eclipse SE Desktop Data drive” to its

5    financial expert John Drum with 10,578 documents that it never

6    produced to the defense.       (Mot. at 1.)    Eclipse is an evidence

7    management database that the government used to provide various files

8    to Mr. Drum’s firm, Analysis Group, because Mr. Drum did not have

9    access to Relativity.      The government has a record of the 10,578
10   documents that were produced to Analysis Group in that database, and
11   was quickly able to confirm that the government produced all of the
12   documents -- which consist largely of the bank records -- to
13   defendant in discovery in either Production 1 (May 22, 2019) or
14   Production 2 (June 5, 2019). 1      Had defendant asked, instead of filing

15   a motion with the Court saying that the documents do “not appear to

16   have ever been provided to the defense” and arguing that “[t]hese

17   materials should be ordered to be produced immediately” (Mot. at 1),

18   the government would have informed defendant that the documents had

19   all been produced.      Moreover, defendant has raised similar issues

20   previously, which the government has addressed in detail previously

21   (CR 564), and the Court has rejected defendant’s prior challenges on

22   these and other bases to Mr. Drum’s testimony.           The Court should deny

23   defendant’s present motion.

24

25

26

27
           1All of the documents provided to Mr. Drum contain bates
28   numbers from the discovery productions, and are described in the
     expert disclosure notice provided to defendant on March 1, 2020.
